Exhibit 10.19
 
SHARE CANCELLATION AGREEMENT
 
This Share Cancellation Agreement dated May 9, 2013 (this "Agreement") is made
and entered into by and between Sugarmade, Inc., a Delaware corporation (the
"Company"), and Scott Lantz ("Mr. Lantz"), with respect to the following facts:
 
WHEREAS, Mr. Lantz is a director and shareholder of the Company, and
 
WHEREAS, Mr. Lantz has been issued various Company Share Certificates identified
originally as Certificates Number 9441; 9478; and 9499 and
 
WHEREAS Mr. Lantz now currently holds shares in the aggregate amount of
2,454,507 shares (the “Shares”) of Company Common Stock, and Mr. Lantz owns the
Shares of record and beneficially, free and clear of all liens, security
interests, and encumbrances of any kind whatsoever, and Mr. Lantz has full
right, power and authority to execute, deliver and perform this Agreement;
 
WHEREAS, the Company has determined it is in the best interest of the Company to
raise additional funds and Mr. Lantz is willing to cancel 1,300,000 of the
Shares to facilitate the Company’s general ability to raise equity capital and
pay for services as needed;
 
NOW, THERFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties have agreed as
follows:
 
1. Cancellation of Shares.  In consideration of $.0001 per share and the
consideration described above, Mr. Lantz agrees to cancel 1,300,000 of the
Shares.  Mr. Lantz shall deliver to Steve Davis, the Company Attorney, for
cancellation stock certificates representing the Shares along with duly executed
medallion guaranteed stock powers covering the shares (or such other documents
acceptable to the Company's transfer agent) and hereby irrevocably instructs the
Company, the Company Attorney and the Company's transfer agent to cancel
1,300,000 Shares. Following such cancellation, the 1,300,000 Shares will no
longer be outstanding on the stock ledger of the Company and Mr. Lantz shall no
longer have any interest in the Shares.
 
2. Miscellaneous.  This Agreement shall be governed by the internal laws of the
State of California without regard to its conflict of laws rules, except to the
extent the laws of Delaware are mandatorily applicable.  This Agreement may be
executed in any number of counterparts and may be delivered by facsimile
transmission or electronic mail in PDF.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

SUGARMADE, INC.     MR. LANTZ               By:
/s/
   
/s/
   
Clifton Leung, CEO
   
Scott Lantz
   
Title 
   
Title
 

 